Exhibit 10.4

AMENDMENT NUMBER THREE

to the

Master Repurchase Agreement

dated as of June 27, 2014

by and between

PARLEX 7 FINCO, LLC,

and

METROPOLITAN LIFE INSURANCE COMPANY

This AMENDMENT NUMBER THREE to the Master Repurchase Agreement (this
“Amendment”) is made as of this 21st day of April, 2017, by and between PARLEX 7
FINCO, LLC (“Seller”) and METROPOLITAN LIFE INSURANCE COMPANY (“Buyer”), to that
certain Master Repurchase Agreement, dated as of June 27, 2014, by and between
Seller and Buyer, as amended by that certain Amendment Number One, dated as of
February 24, 2015, by and between Seller and Buyer and that certain Amendment
Number Two, dated as of April 22, 2016, by and between Seller and Buyer (as may
be further amended, restated, supplemented or otherwise modified from time to
time, the “Repurchase Agreement”).

WHEREAS, Seller and Buyer have agreed to amend the Repurchase Agreement as more
particularly set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendment. The Repurchase Agreement is hereby amended as follows:

 

  1.1.

The definition of “Initial Facility Termination Date” in Section 2 of the
Repurchase Agreement is hereby amended and restated in its entirety as follows:

“‘Initial Facility Termination Date’ shall mean April 22, 2018.”

 

  1.2.

Section 10(b)(xxii) of the Repurchase Agreement is hereby amended by deleting
such Section in its entirety and replacing it with the following:

“(xxii) Prohibited Person. Neither Seller, Guarantor, Pledgor or any Originator
is a Prohibited Person. In addition, (a) none of the funds or other assets of
Seller, Guarantor, Pledgor or any Originator constitute property of, or are
beneficially owned, directly or indirectly, by a Prohibited Person with the
result that (i) the investment in, or the transaction of business with, Seller,
Guarantor, Pledgor or any Originator, as applicable (whether directly or
indirectly), is prohibited by law or (ii) the entering into this Agreement by
Buyer is in violation of law in any material respect; (b) no Prohibited Person
has any interest of any nature whatsoever in Seller, Guarantor, Pledgor or any
Originator, as applicable, with the result that (i) the investment in, or the
transaction of business with, Seller, Guarantor, Pledgor or any Originator, as
applicable (whether directly or indirectly), is prohibited by law or (ii) the
entering into this Agreement is in violation of law in an material respect;
(c) none of the funds of Seller, Guarantor, Pledgor or any Originator, as
applicable,



--------------------------------------------------------------------------------

have been derived from any unlawful activity with the result that (i) the
investment in, or the transaction of business with, Seller, Guarantor, Pledgor
or any Originator, as applicable (whether directly or indirectly), is prohibited
by law or (ii) the entering into this Agreement is in violation of law in any
material respect; (d) none of Seller, Guarantor, Pledgor or any Originator has
conducted or will knowingly conduct any business or has engaged or will engage
in any transaction dealing with any Prohibited Person; and (e) none of Seller,
Guarantor, Pledgor or any Originator is a Prohibited Person or has been
convicted of a felony or a crime which if prosecuted under the laws of the
United States of America would be a felony.”

 

  1.3.

Exhibit VI of the Repurchase Agreement is hereby amended by deleting paragraph
55. therein and replacing it with the following:

“55. No Prohibited Persons. As of the Purchase Date, and as of the date of
effectuation of any transfers expressly consented to or approved by Seller, or
with respect to which Seller has been provided notice, pursuant to the Purchased
Asset Documents, (a) none of the funds or other assets of the related Mortgagor,
borrower, any guarantor or any other obligor with respect to such Purchased
Asset shall constitute property of, or shall be, directly or indirectly
controlled, or beneficially owned, directly or indirectly, by, any Prohibited
Person, with the result that transacting business with such Mortgagor, borrower,
any guarantor or any such other obligor, as applicable, would be prohibited or
the Purchased Asset made by the applicable Mortgagee with respect thereto is or
would be in violation of law; (b) no Prohibited Person shall have any interest
or control of any nature whatsoever in any Mortgagor, borrower, any guarantor or
any other obligor with respect to such Purchased Asset, as applicable, with the
result that transacting business with such Mortgagor, borrower, any guarantor or
any such other obligor, as applicable, would be prohibited or the Purchased
Asset is or would be in violation of law; and (c) none of the funds of
Mortgagor, borrower, any guarantor or any other obligor with respect to such
Purchased Asset, as applicable, shall be derived from any unlawful activity with
the result that transacting business with such Mortgagor, borrower, any
guarantor or any such other obligor, as applicable, would be prohibited or the
Purchased Asset is or would be in violation of law. No tenant at the Mortgaged
Property relating to the Purchased Asset is a Prohibited Person.”

 

  1.4.

Exhibit VII of the Repurchase Agreement is hereby amended by deleting paragraph
57. therein and replacing it with the following:

“57. No Prohibited Persons. As of the Purchase Date, and as of the date of
effectuation of any transfers expressly consented to or approved by Seller, with
respect to which Seller has been provided notice, pursuant to the Purchased
Asset Documents, (a) none of the funds or other assets of the related Mortgagor,
borrower, any guarantor or any other obligor with respect to the related Whole
Loan shall constitute property of, or shall be, directly or indirectly
controlled, or beneficially owned, directly or indirectly, by, any Prohibited
Person, with the result that transacting business with such Mortgagor, borrower,
any guarantor or any

 

1



--------------------------------------------------------------------------------

such other obligor, as applicable, would be prohibited or the related Whole Loan
made by the applicable Mortgagee with respect thereto is or would be in
violation of law; (b) no Prohibited Person shall have any interest or control of
any nature whatsoever in any Mortgagor, borrower, any guarantor or any other
obligor with respect to the related Whole Loan, as applicable, with the result
that transacting business with such Mortgagor, borrower, any guarantor or any
such other obligor, as applicable, would be prohibited or the related Whole Loan
is or would be in violation of law; and (c) none of the funds of Mortgagor,
borrower, any guarantor or any other obligor with respect to the related Whole
Loan, as applicable, shall be derived from any unlawful activity with the result
that transacting business with such Mortgagor, borrower, any guarantor or any
other obligor such, as applicable, would be prohibited or the related Whole Loan
is or would be in violation of law. No tenant at the Mortgaged Property relating
to the related Whole Loan is a Prohibited Person.”

 

  1.5.

Exhibit VIII of the Repurchase Agreement is hereby amended by deleting paragraph
59. therein and replacing it with the following:

“59. No Prohibited Persons. As of the Purchase Date, and as of the date of
effectuation of any transfers expressly consented to or approved by Seller, with
respect to which Seller has been provided notice, pursuant to the Purchased
Asset Documents, (a) none of the funds or other assets of the related Mezzanine
Borrower, the related Mortgagor, any guarantor or any other obligor with respect
to the Mezzanine Loan or the related Whole Loan shall constitute property of, or
shall be, directly or indirectly controlled, or beneficially owned, directly or
indirectly, by, any Prohibited Person, with the result that transacting business
with such Mezzanine Borrower, the related Mortgagor, any guarantor or any other
obligor with respect to the Mezzanine Loan or the related Whole Loan, as
applicable, would be prohibited or the Mezzanine Loan or the related Whole Loan
made by the applicable Mortgagee with respect thereto is or would be in
violation of law; (b) no Prohibited Person shall have any interest or control of
any nature whatsoever in any Mezzanine Borrower, Mortgagor, any guarantor or any
other obligor with respect to the Mezzanine Loan or the related Whole Loan, as
applicable, with the result that transacting business with such Mezzanine
Borrower, Mortgagor, any guarantor or any such other obligor, as applicable,
would be prohibited or the Mezzanine Loan or the related Whole Loan is or would
be in violation of law; and (c) none of the funds of Mezzanine Borrower,
Mortgagor, any guarantor or any other obligor with respect to the Mezzanine Loan
or the related Whole Loan, as applicable, shall be derived from any unlawful
activity with the result that transacting business with such Mezzanine Borrower,
Mortgagor, any guarantor or any such other obligor, as applicable, would be
prohibited or the Mezzanine Loan or the related Whole Loan is or would be in
violation of law. No tenant at the Mortgaged Property relating to the related
Whole Loan is a Prohibited Person.”

SECTION 2. Conditions Precedent. This Amendment shall not be effective until
Buyer shall have received from Seller the payment of the Commitment Fee due on
the date hereof in connection with the amendment to the definition of “Initial
Facility Termination Date” set forth herein.

 

2



--------------------------------------------------------------------------------

SECTION 3. Fees and Expenses. Seller agrees to pay to Buyer all fees and out of
pocket expenses incurred by Buyer in connection with this Amendment, including
all reasonable fees and out of pocket costs and expenses of legal counsel to
Buyer incurred in connection with this Amendment, in accordance with
Section 30(d) of the Repurchase Agreement.

SECTION 4. Defined Terms. Any terms capitalized but not otherwise defined herein
shall have the respective meanings set forth in the Repurchase Agreement.

SECTION 5. Guarantor Ratification. Blackstone Mortgage Trust, Inc., a Maryland
corporation (the “Guarantor”) hereby ratifies and confirms that the Guaranty,
dated as of June 27, 2014, made by Guarantor in favor of Buyer, continues in
full force and effect and unmodified and shall not be released, diminished,
impaired, reduced or adversely affected by this Amendment or otherwise, and
Guarantor hereby consents, acknowledges and agrees to this Amendment and waives
any common law, equitable or statutory rights that it might otherwise have as a
result of or in connection with this Amendment.

SECTION 6. Limited Effect. Except as amended hereby, the Repurchase Agreement
shall continue in full force and effect in accordance with its terms. Reference
to this Amendment need not be made in the Repurchase Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Repurchase Agreement, any reference in any of such items to the Repurchase
Agreement being sufficient to refer to the Repurchase Agreement as amended
hereby.

SECTION 7. Representations and Warranties. Seller hereby represents and warrants
to Buyer that it is in compliance with all the terms and provisions set forth in
the Repurchase Agreement on its part to be observed or performed, and that no
Default or Event of Default has occurred or is continuing, and hereby confirms
and reaffirms the representations and warranties contained in Section 10 of the
Repurchase Agreement. Seller hereby represents and warrants that this Amendment
has been duly and validly executed and delivered by it, and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms.

SECTION 8. Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of the State of New York, without regard to principles of conflicts of laws
(other than Sections 5-1401 and 5-1402 of the New York General Obligations Law
which shall be applicable).

SECTION 9. Headings. The section headings used in this Amendment are for
convenience of reference only and shall not affect the interpretation or
construction of this Amendment.

SECTION 10. Counterparts. For the purpose of facilitating the execution of this
Amendment, and for other purposes, this Amendment may be executed simultaneously
in any number of counterparts. Each counterpart shall be deemed to be an
original, and all such counterparts shall constitute one and the same
instrument. The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties. The original documents shall be promptly delivered, if
requested.

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer have caused their names to be duly signed
to this Amendment by their respective officers thereunto duly authorized, all as
of the date hereof.

 

SELLER:   PARLEX 7 FINCO, LLC

By:  

/s/ Douglas N. Armer

  Name: Douglas N. Armer  

Title:   Managing Director, Head of Capital

            Markets and Treasurer

 

4



--------------------------------------------------------------------------------

BUYER: METROPOLITAN LIFE INSURANCE COMPANY By:  

/s/ Jiawei Ding

  Name: Jiawei Ding   Title: Director

 

5



--------------------------------------------------------------------------------

Agreed to, accepted and ratified by:

BLACKSTONE MORTGAGE TRUST, INC.,

a Maryland corporation, as Guarantor

 

By:  

/s/ Douglas N. Armer

  Name: Douglas N. Armer  

Title:   Managing Director, Head of Capital

            Markets and Treasurer

 

6